Citation Nr: 0700952	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  99-01 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine addiction.

2.  Entitlement to service connection for a pulmonary 
disorder, claimed as bronchitis with chronic cough due to 
nicotine dependence.

3.  Entitlement to an initial rating in excess of 30 percent 
for post- traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active duty service from October 1974 to 
December 1978.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a December 1998 
rating decision in which the Department of Veterans Affairs 
(VA) regional office (RO) in No. Little Rock, Arkansas, 
denied service connection for post-traumatic stress disorder 
(PTSD), nicotine addiction, and bronchitis and chronic cough 
due to nicotine dependence.  

In March 2001, and again in January 2005, the Board remanded 
this claim to the RO for additional development.  The case 
has been returned to the Board and is ready for further 
review.  

The issue of entitlement to an increased initial evaluation 
for PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran began smoking tobacco during active military 
service, became nicotine dependent during service, and 
continued smoking thereafter.  

2.  The veteran's smoking contributed to his diagnosed 
chronic obstructive pulmonary disease (COPD).  




CONCLUSIONS OF LAW

1.  Nicotine dependence was incurred during service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.300, 
3.303, 3.304 (2006).

2. The veteran's COPD is proximately due to nicotine 
dependence that was incurred during service.  38 C.F.R. § 
3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  Moreover, service connection, on a 
secondary basis, may be established for disability 
proximately due to or the result of a service-connected 
disability. 38 C.F.R. § 3.310.

In addition to the above, the Board notes that in February 
1993 the VA General Counsel issued an opinion instructing 
when benefits may be awarded based upon tobacco use in 
service.  The General Counsel indicated that direct service 
connection may be granted if the evidence shows injury or 
disability resulting from tobacco use in service. VAOPGCPREC 
2-93, 58 Fed. Reg. 42,756 (1993).  In June 1993, the General 
Counsel clarified the February 1993 opinion.  The General 
Counsel stated that the prior opinion did not mean that 
service connection would be established for a disability 
related to tobacco use merely because the affected veteran 
had smoked in service.  Rather, it meant that disability 
allegedly related to tobacco use, if not diagnosed until 
after service, would not necessarily be precluded from the 
establishment of service connection.  The General Counsel 
held that the claimant must demonstrate, through competent 
evidence, that the claimed disability resulted from the use 
of tobacco during service, and that the adjudicator must take 
into consideration the possible effect of smoking before and 
after service.  See 38 C.F.R. § 3.303(d) (service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service).  

In May 1997, the VA General Counsel issued another opinion 
concerning claims for disability or death due to nicotine 
dependence caused by in-service tobacco use. The General 
Counsel indicated that secondary service connection may be 
granted if the following three questions can be answered 
affirmatively: (1) Whether nicotine dependence may be 
considered a disability for purposes of the laws governing 
veterans benefits; (2) whether the veteran acquired a 
dependence on nicotine in service; and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran. VAOPGCPREC 19-97, 62 Fed. Reg. 
37,954 (1997); see also USB Letter 20-97-14 (issued by the 
Acting Under Secretary of VA for Benefits, July 24, 1997). 
Precedent opinions of the General Counsel are binding upon 
the Board under 38 U.S.C.A. § 7104(c).

The Board also notes that a revision to the law regarding 
claims related to in-service tobacco use, passed by Congress 
and signed by the President as Public Law No. 105-206 on July 
22, 1998 (now codified at 38 U.S.C.A. § 1103), prohibits 
service connection for death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during the veteran's 
service.  However, this prohibition applies only to claims 
filed after June 9, 1998.  In the present case, the Board 
notes that veteran initially filed this claim prior to June 
9, 1998.  Under these circumstances, the Board finds that the 
38 U.S.C.A. § 1103 prohibition does not apply in this case, 
and, thus, does not affect the disposition of the appeal.  

The veteran essentially claims that he began smoking during 
active service, became addicted to tobacco in service, smoked 
heavily for several decades thereafter, and was eventually 
diagnosed with and treated for respiratory complaints.  He 
argues that his long-term use of tobacco over many decades, 
but initially beginning in service, led to his pulmonary 
problems.  


As previously stated, service connection for death or 
disability claimed as secondary to tobacco use may be granted 
if the following three questions can be answered 
affirmatively: (1) Whether nicotine dependence may be 
considered a disability for purposes of the laws governing 
veterans' benefits; (2) whether the veteran acquired a 
dependence on nicotine in service; and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97, supra.

The Board notes the aforementioned May 5, 1997, VA memorandum 
from the Under Secretary for Health, to the General Counsel, 
in which the Under Secretary for Health affirmed that 
nicotine dependence may be considered a disease.  Moreover, 
paragraph 5 of VA USB letter 20-97-14 from the Under 
Secretary for Benefits, addressed to all VBA offices and 
centers, directs that, in light of the opinion of the Under 
Secretary for Health, the answer to all nicotine dependence 
cases on this issue is that nicotine dependence is a disease.  
Consistent with the Under Secretary's opinion, the Board 
finds that nicotine dependence is a disease for purposes of 
VA benefits, and that element (1), above, is established.

The Board also finds that the record presents evidence to 
conclude that the veteran developed a nicotine addiction 
(recognized as a disease by the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM- IV)) in service.  The 
service medical records are negative for any mention of 
tobacco use.  However, at his hearing before the undersigned 
in December 2000, the veteran testified that he began smoking 
in service when cigarettes were provided in rations, and that 
when he was out of service he continued to smoke and was 
smoking two packs a day.  In addition, while a VA examiner in 
October 2003 stated that in the absence of objective data one 
would have to take the veteran's word regarding whether his 
smoking started during active service, on VA examination in 
July 2006, the examiner found that the veteran had nicotine 
addiction currently in remission, and that given his report, 
it is more likely than not that the he did become nicotine 
dependent during his active military service.  It was noted 
that the veteran's reason for not smoking prior to service 
was his involvement in sports, which was a valid reason, and 
that his report of smoking over two packs a day by discharge 
is also often seen.  It was further noted that his history of 
relapse after successful intervention speaks to the 
seriousness of his dependence on nicotine.  

The Board finds that the lay assertions that the veteran 
began smoking during service are corroborated by the medical 
evidence of record.  Therefore, the Board finds that element 
(2), above, to wit, in-service incurrence of nicotine 
dependence, which is a disease, has been established.  

The last element which must be established is whether the 
veteran's nicotine dependence, which the Board concedes began 
during service, may be considered the proximate cause of his 
pulmonary conditions, claimed as resulting from his use of 
tobacco products.  Upon review of the objective and competent 
medical evidence of record, Board is persuaded that the 
evidence supports an etiological relationship.

In this case, the Board notes that nicotine dependence has 
been diagnosed and, according to the competent medical 
evidence, was acquired during active service.  Further, as 
will be discussed below, his current COPD has been linked to 
his tobacco use.  Thus, the competent medical evidence shows 
that the veteran's nicotine dependence contributed to the 
veteran's current pulmonary disorder.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  

The Board notes that the veteran underwent smoking cessation 
therapy in 2000 and had stopped smoking for 2 to 3 months 
before he resumed smoking.  Also, when he was examined in 
July 2006, it was noted that he had stopped smoking since the 
end of 2005, and nicotine dependence, in remission, was 
diagnosed.  Because this claim was filed in 1998 - before the 
unsuccessful attempt to stop smoking in 2000 and the current 
characterization of the veteran's nicotine dependence being 
"in remission" on the basis of 7 months' smoking cessation 
- the Board concludes that the veteran's diagnosed nicotine 
dependence is a current disability for the purposes of his 
1998 claim.  Moreover, the evidence in this case does not 
show that the veteran has had sustained, full remission of 
his tobacco use.  In 2000, he had only discontinued smoking 
for 2 to 3 months before he began again.  Recently, as of 
July 2006, he had stopped smoking only since the end of 2005.  

As for the claim for service connection for respiratory 
problems, claimed as bronchitis with chronic cough related to 
nicotine dependence, the Board notes that a VA examiner in 
April 2005 found that the veteran had no significant 
pulmonary disorder.  He went on to find that any minor 
abnormalities in PFTS were not consistent with a clinical 
diagnosis of COPD and would more likely than not relate to 
the continued cigarette smoking after service.  As noted 
above, the Board has found that the veteran's tobacco use 
began in service and continued thereafter, and has granted 
service connection for nicotine dependence.  In addition, as 
to the finding of no pulmonary disorder, abnormalities were 
noted and the examiner's finding included reviewing PFTS 
conducted in July 2003 on VA pulmonary evaluation.  On that 
evaluation, the veteran was diagnosed with a pulmonary 
disorder, noted as by Gold criteria, COPD, stage 1, with a 
history of chronic bronchitis.  It was further found that the 
veteran had tobacco addiction which "undoubtedly" 
contributed to his mild COPD.   

The record contains a medical diagnosis of COPD and an 
opinion furnished by a VA doctor that COPD was related to 
nicotine dependence during service and afterward.  The Board 
has already established the element involving nicotine 
dependence, as explained by the evidentiary analysis above.  
Accordingly, the Board finds that the findings noted by VA 
examiners represent competent evidence which supports the 
veteran's claim.  

At this point, the medical evidence of record shows that the 
veteran's smoking began in service and continued on a heavy 
basis for decades thereafter, ultimately resulting in a 
pulmonary disorder, which has been clinically linked to the 
veteran's tobacco use.  In view of the foregoing discussion, 
and with consideration of the benefit-of-the-
doubt/reasonable-doubt doctrine, 38 U.S.C.A. § 5107(b), 
38 C.F.R. § 3.102, the Board concludes that the veteran's 
nicotine addiction began in service and was the proximate 
cause of his later development of COPD.  Accordingly, the 
Board concludes that service connection for COPD is 
warranted.  

In light of this determination, the issue of entitlement to 
service connection for a pulmonary disorder on the basis of 
direct service incurrence need not be specifically addressed.  
There is no prejudice to the veteran in deciding the claim at 
this time.  VA has satisfied its duty to notify and assist to 
the extent necessary to grant the benefits sought.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Service connection for nicotine dependence is granted.

Service connection for COPD as secondary to nicotine 
dependence is granted.  


REMAND

The Board finds that further development is needed before a 
decision can be issued on the merits of the claim for an 
increased initial evaluation for PTSD.  

The veteran was granted service connection for PTSD in 
February 2003, and a 30 percent evaluation was assigned.  He 
disagreed with that evaluation, and this appeal ensued.  The 
primary basis for the 30 percent rating determination was a 
VA examination conducted in November 2002 in which he denied 
suicidal ideation and in which a GAF of 48 was assigned. 

The veteran has argued that the VA examination October 2003 
VA examination does not reflect his current manifestations 
since it is over 3 years old, and a current examination is 
requested (see, November 2006 representative statement).  
While the veteran did undergo a VA examination in July 2006 
for the purpose of determining whether he met the diagnostic 
criteria for nicotine dependence, the Board notes that that 
examination was not adequate to rate the veteran's PTSD and a 
diagnosis of PTSD was not given.  In his September 2006 
substantive appeal, the veteran has questioned the adequacy 
of that examination.  He also stated he has panic attacks and 
confrontations with his fellow workers.  Fundamental fairness 
to the veteran warrants VA C&P examination for the purpose of 
ascertaining the current severity of his PTSD.  The veteran 
is hereby notified that it is his responsibility to report 
for any scheduled examination and to cooperate in the 
development of the case.  The consequences of failing to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2006). 

In addition, in his September 2006 substantive appeal, the 
veteran stated that he had been treated for his PTSD about 4 
months prior.  Records of this treatment have not been 
secured.  Accordingly, the case is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC for the 
following action: 

1.  Contact the veteran and request 
complete information regarding any recent 
treatment he has had for his PTSD, 
including VA treatment mentioned in his 
September 2006 appeal.  Upon receipt of 
the requested information, attempt to 
obtain any identified treatment records 
and associate them with the claims 
folder.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, so inform the 
veteran and his representative, and 
request them to provide such evidence.

2.  Schedule the veteran for an 
examination to determine the current 
severity of his service-connected PTSD.  
The veteran's claims folder should be 
made available to the examiner.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

3.  Thereafter, readjudicate the claim.   
If the benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


